$.did.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the amendments and arguments.  Responses to the arguments are presented after the first rejection they are directed to. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as obvious over Sonehara et al.  JP 2007-148005, in view of Sonoda et al. 6433852, Guchler et al. 6221543, Yang et al. 20150260907, Hirose et al. 6501527,  Harada et al. 20020114169, Kishimoto JP 2000-214470  and Kobrin et al. 20120282554. 
Sonehara et al.  JP 2007-148005 (cited 8/18/2021) teaches a dry photoresist containing plastic carbon black particles (beads) is applied 10 microns thick which is then dried to 2 micron thickness an continuous substrate of a rolled  ITO patterned substrate, exposed using a photomask to UV and developed and rewound to form a display [0056-0065]. The spacer material was applied as a dry film to a thickness of 5 microns and transferred to the substrate having the black matric, color film and ITO electrode layer formed upon it. It was then exposed and developed and postbaked on a roll to roll apparatus to form spacer features with a thickness of 5.5 microns [0075-0081]. The particles can be silica, glass, alumina, zirconia or titania having a similar index to the resin,  These particles can be surface treated with acrylic silanes . These can be used in amounts of 5 to 95 wt% [0031-0032]. Useful shapes for the spacer to be formed by the exposure are disclosed [0041] with spacing of 20-500 microns between them [0043]. The displays made can include liquid crystal, EL or electronic paper (electrophoretic) displays [049]. 
Sonoda et al. 6433852 teaches columnar spacers formed of resist including particles which are the same size as the cell gap (14/66-15/7). The spacers are formed of an ultraviolet curing resist containing spherical spacers (plastic beams) and is coated on the previously formed color filter layers and the electrodes, exposed to UV using a photomask and developed to remove the unexposed portions (16/50-61).   Sonoda et al. 6433852 teaches that the use of scattered spacer particles can result in concaved and convexed portions on the substrate (different spacings). This also happens if the particles are not well dispersed as clumps/aggregations of particles form (4/43-60). Spacer heights are also affected by thickness variation due to coating variation or development variations (4/61-5/8). The use of spacers having substantially the same size as the desired spacer thickness is disclosed (7/46-48). The formation of the spacers using a mask with openings where the spacer columns are to be formed, followed by development is disclosed (12/42-55). The spacer compositions include spherical plastic beads which act as spacers (16/50-57). The spacers may also include carbon black or metal particles (16/62-17/3). Spherical spacer particles with a diameter of 4.25 microns to achieve a 4.0 micron cell gap are disclosed (13/46-48)
Guchler et al. 6221543 teaches spherical, rod-like, posts, triangular and trapezoidal spacers formed of organic or inorganic materials used in maintaining the spacing of liquid crystal devices (23/7-43). 
Yang et al. 20150260907 teaches particles to be used in the resin layer can be various shapes and can be silica or other inorganic materials or organic materials such as acrylic, urethane, styrene, melamine, epoxy or silicone resins [0151]
Hirose et al. 6501527 teaches particles to be used in the resin layer can be silica, glass or other inorganic materials or organic materials such as polyacrylic, polystyrene, epoxy or silicone resins (9/57-65).  The use of photosetting and photopolymerizable materials for forming the spacer and can include ethylenically unsaturated or epoxy (glycidyl) groups (10/30-47). 
Harada et al. 20020114169 teaches the addition of beads to the sticking prevention layer to improve sticking inhibition [0030,0048]. 
Kishimoto JP 2000-214470 teaches that in a liquid resist, the beads may float and introduce cell thickness variation, so it may be desirable to press the resist during drying to keep the height of the beads (and layer thickness) constant [0021]. The examples use proximity exposure. 
Kobrin et al. 20120282554 teaches the use of near field exposure where the mask is either in direct contact or close proximity to the photosensitive layer without applied pressure to the resist surface [0016,0031,0065]. Figure 2 shows the use of this in a roll to roll process. [0039]. The subsequent development of the exposed resist is disclosed [0076]. The formation of features sizes which approximate those used for displays is disclosed [0023].  The use of roll to roll processing to form displays in the prior art is disclosed [0010]. A display can be used as the  exposure source [0029]. 
It would have been obvious to one skilled in the art to modify the process of Sonehara et al.  JP 2007-1248005 by replacing the adding particles known to be useful as spacer materials such as the glass, acrylic, polystyrene, epoxy, silicone or urethane particles taught by Yang et al. 20150260907 or Hirose et al. 6501527 having a diameter equal to the desired final thickness of 5.5 microns based upon the teachings of Sonoda et al. 6433852 at (7/46-48) with these particles having shapes known to be useful in the formation of spacer materials, such as the spherical, rod-like, posts, triangular and trapezoidal shapes taught by Guchler et al. 6221543 for controlling the height of the spacers as taught in Kishimoto JP 2000-214470 and reducing the tackiness/stickiness of the photosensitive layer as established in Harada et al. 20020114169 at [0030,0048] and to use a soft contact between mask and the photosensitive layer as taught by Kobrin et al. 20120282554 to achieve a high resolution exposure [0031] with a reasonable expectation of success based upon their known use as spacer materials in liquid crystal displays.
The addition of Kobrin et al. 20120282554 establishes the use of contact exposure in roll to roll processing, while Harada et al. 20020114169 establishes that the addition of beads is known to reduce the tackiness of photopolymer layers and Kishimoto JP 2000-214470 teaches that the size and position of the beads in the photosensitive layer (in contact with the top and bottom surfaces of the spacer layer and not floating) is important in controlling the final spacer thickness. 

Claims 1,4 and 9-11 are rejected under 35 U.S.C. 103 as obvious over Chan-Park et al. 20030152849, in view of Sonoda et al. 6433852, Guchler et al. 6221543, Yang et al. 20150260907, Hirose et al. 6501527,  Harada et al. 20020114169, Kishimoto JP 2000-214470  and Kobrin et al. 20120282554. 
Chan-Park et al. 20030152849 illustrates in figure 8, coating a film with a layer formed on it is fed by a roller with a pigmented curable coating (84a), which is then exposed through the mask (82) to selectively cure the coating, the uncured material is removed by washing/development with a solvent and then dried to form the microcup areas and rolled up on a roller [0116-0134]. UV curable material used in the examples are discussed in examples 11-14 and include acrylate monomers, epoxies and photoinitiators for each [0098-0111]. The wall of the microcups can be 3-100 microns, but are preferably 10-50 microns [0065]. The substrate can include conductor lines of ITO [0011-0012,0022,0058]. This process can be used for liquid crystal or electrophoretic displays (abstract).
It would have been obvious to one skilled in the art to modify the process of Chan-Park et al. 20030152849 by replacing the adding particles known to be useful as spacer materials such as the glass, acrylic, polystyrene, epoxy, silicone or urethane particles taught by Yang et al. 20150260907 or Hirose et al. 6501527 having a diameter equal to the preferred final thickness of 10-50 microns based upon the teachings of Sonoda et al. 6433852 at (7/46-48) with these particles having shapes known to be useful in the formation of spacer materials, such as the spherical, rod-like, posts, triangular and trapezoidal shapes taught by Guchler et al. 6221543 for controlling the height of the spacers as taught in Kishimoto JP 2000-214470 and reducing the tackiness/stickiness of the photosensitive layer as established in Harada et al. 20020114169 at [0030,0048] and to use a soft contact between mask and the photosensitive layer as taught by Kobrin et al. 20120282554 to achieve a high resolution exposure [0031] with a reasonable expectation of success based upon their known use as spacer materials in liquid crystal displays.
The addition of Kobrin et al. 20120282554 establishes the use of contact exposure in roll to roll processing, while Harada et al. 20020114169 establishes that the addition of beads is known to reduce the tackiness of photopolymer layers and Kishimoto JP 2000-214470 teaches that the size and position of the beads in the photosensitive layer (in contact with the top and bottom surfaces of the spacer layer and not floating) is important in controlling the final spacer thickness. 

Claims 1-3, 9-11 and 13 are rejected under 35 U.S.C. 103 as obvious over Sonehara et al.  JP 2007-148005, in view of Sonoda et al. 6433852, Guchler et al. 6221543, Yang et al. 20150260907, Hirose et al. 6501527,  Harada et al. 20020114169, Kishimoto JP 2000-214470  and Kobrin et al. 20120282554, further in view of Kishimoto et al. JP 2000-214470.
Kishimoto et al. JP 2000-214470 teaches a dry photoresist containing plastic spacers/beads having diameters of 5.5 microns is applied to an ITO patterned substrate, exposed using a photomask to UV and developed.  A polyimide alignment layer is then coated and the LC cell assembled [0035-0042]. 
	It would have been obvious to one skilled in the art to continue the process rendered obvious by the combination of Sonehara et al.  JP 2007-148005, Sonoda et al. 6433852, Guchler et al. 6221543, Yang et al. 20150260907, Hirose et al. 6501527,  Harada et al. 20020114169, Kishimoto JP 2000-214470  and Kobrin et al. 20120282554 by forming the alignment layer for the liquid crystal film as taught by Kishimoto et al. JP 2000-214470 so the LC display can be completely formed.  


Claims 1,4, 9-11 and 13 are rejected under 35 U.S.C. 103 as obvious over Chan-Park et al. 20030152849, in view of Sonoda et al. 6433852, Guchler et al. 6221543, Yang et al. 20150260907, Hirose et al. 6501527,  Harada et al. 20020114169, Kishimoto JP 2000-214470, Kobrin et al. 20120282554, further in view of Kishimoto et al. JP 2000-214470.
It would have been obvious to one skilled in the art to continue the process rendered obvious by the combination of Chan-Park et al. 20030152849, Sonoda et al. 6433852, Guchler et al. 6221543, Yang et al. 20150260907, Hirose et al. 6501527,  Harada et al. 20020114169, Kishimoto JP 2000-214470  and Kobrin et al. 20120282554 by forming the alignment layer for the liquid crystal film as taught by Kishimoto et al. JP 2000-214470 so the LC display can be completely formed.  

Claims 1,4 and 8-11 are rejected under 35 U.S.C. 103 as obvious over Chan-Park et al. 20030152849, in view of Sonoda et al. 6433852, Guchler et al. 6221543, Yang et al. 20150260907, Hirose et al. 6501527,  Harada et al. 20020114169, Kishimoto JP 2000-214470  and Kobrin et al. 20120282554 and Uematsu et al. JP 2005-250179.
Uematsu et al. JP 2005-250179 (machine translation attached) describes a resist of an epoxy acrylate, and photoinitiator combined with a black pigment (monarch 460, carbon black) and 4.5 micron black spacer particles (micropearl KBM-5045) to obtain a black matrix material.  This was coated on  a glass substrate, dried, exposed using a contact photomask to UV light, developed to remove the unexposed areas and baked, an ITO electrode was formed and a polyimide alignment layer formed and then the cell was assembled and filled with liquid crystal and sealed [0058-0065]. The use of spacer particles with 3 to 10 microns in diameter is disclosed in amounts of 0.01 to 10 parts on 100 parts of the resin [0013-0015]. Useful photosensitive components including acrylates and epoxies are disclosed [0016-0034]. 
It would have been obvious to one skilled in the art to modify the process of Chan-Park et al. 20030152849 by replacing the adding particles known to be useful as spacer materials such as the glass, acrylic, polystyrene, epoxy, silicone or urethane particles taught by Yang et al. 20150260907 or Hirose et al. 6501527 having a diameters equal to the desired thickness of 3-10 microns based upon the teachings of Uematsu et al. JP 2005-250179 and Sonoda et al. 6433852 at (7/46-48) with these particles having shapes known to be useful in the formation of spacer materials, such as the spherical, rod-like, posts, triangular and trapezoidal shapes taught by Guchler et al. 6221543 for controlling the height of the spacers as taught in Kishimoto JP 2000-214470 and reducing the tackiness/stickiness of the photosensitive layer as established in Harada et al. 20020114169 at [0030,0048] and to use a soft contact between mask and the photosensitive layer as taught by Kobrin et al. 20120282554 to achieve a high resolution exposure [0031] with a reasonable expectation of success based upon their known use as spacer materials in liquid crystal displays.

Claims 1,4, 8-11 and 13 are rejected under 35 U.S.C. 103 as obvious over Chan-Park et al. 20030152849, in view of Sonoda et al. 6433852, Guchler et al. 6221543, Yang et al. 20150260907, Hirose et al. 6501527,  Harada et al. 20020114169, Kishimoto JP 2000-214470  and Kobrin et al. 20120282554 and Uematsu et al. JP 2005-250179, further in view of Kishimoto et al. JP 2000-214470.
It would have been obvious to one skilled in the art to continue the process rendered obvious by the combination of Chan-Park et al. 20030152849, Sonoda et al. 6433852, Guchler et al. 6221543, Yang et al. 20150260907, Hirose et al. 6501527,  Harada et al. 20020114169, Kishimoto JP 2000-214470  and Kobrin et al. 20120282554 and Uematsu et al. JP 2005-250179 by forming the alignment layer for the liquid crystal film as taught by Kishimoto et al. JP 2000-214470 so the LC display can be completely formed.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Otsuki et al. JP 2001-226449 (machine translation attached) describes in the examples the drying of the inventive photosensitive layer for 60 minutes such that it is not tacky.  The exposure through a photomask and development. Variation in the thickness by more than 0.1 microns was considered a defect making the composition unsuitable for use in forming spacers.  [0061-0066]. The photomask can be used in a contact or non-contact exposure in the formation of the spacers.  As the composition is tack-free, the mask can be peeled off without damage to the photosensitive resin [0045-0049].  The addition of fillers such as talc or clay or the like is disclosed [0044]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 19, 2022